Citation Nr: 1325533	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  09-20 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for residual, left jaw fracture, status post reduction and fixation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 to September 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case but finds that additional development is necessary before a final decision can be rendered.  

During the Veteran's service in October 1985, he fell and fractured his jaw.  The Veteran spent 12 days in the hospital and underwent two operations in order to repair his fractured jaw.  See Narrative Summary, U.S. Naval Hospital, Yokosuka, Japan, November 1985.  The Veteran claims that ever since his jaw injury and subsequent repair, he has suffered from aches and pains in his jaw, especially when chewing foods, consuming cold liquids, during cold weather, receiving dental treatment and flossing his teeth.  See Veteran's Statement in Support of Claim, January 2008; see also Veteran's Notice of Disagreement, October 2008.  

It is necessary to seek clarification regarding the July 2008 VA dental examination.  Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "[i]f further evidence or clarification of the evidence... is essential for a proper appellate decision").  Upon remand, the Board will request a rationale to explain the examiner's finding that the Veteran's symptoms of aches and pains in his jaw since November 1985, diagnosed as a dental disorder not otherwise specified (NOS), are not related to his in-service jaw injury.  Additionally, the Board will request that the examiner clarify his opinion that the Veteran's " . . . cervical erosion on many posterior teeth . . . may be the reason for [the Veteran's] sensitivity to cold foods and weather."  See VA Dental Examination, July 2008; see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a physician's statement framed in terms such as "may" or "could" is not probative).  Finally, the Board will request an etiology opinion regarding the Veteran's diagnosis of a dental disorder (NOS).  

The record does not contain any medical evidence that documents the Veteran's dental status since separation from service in September 1987.  VA's duty to assist includes obtaining records of the Veteran's relevant VA and private medical treatment.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1), (c)(2).  On remand, the Veteran should identify all medical treatment he has received as a result of the residuals of his October 1985 jaw injury and November 1985 jaw surgeries.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

Accordingly, the case is REMANDED for the following action:

1.   Obtain the names and addresses of all medical care providers who treated the Veteran for any dental issues since separation from service.  After securing the necessary release(s), obtain these records.

2.  After completion of the above, the RO should arrange for an addendum VA opinion from the same examiner that conducted the Veteran's July 2008 VA dental examination.  The claims file, to include a copy of this Remand, must be made available to the examiner.  

Based on the July 2008 examination and review of the record, the examiner is requested to provide the following information:

(a) A rationale as to his July 2008 opinion that it is not as 
likely that the Veteran's residual jaw repair for a fractured jaw in November 1985 is the cause of his current diagnosis of a dental disorder NOS, which is characterized by symptoms of jaw aches and pain, especially when eating, being exposed to cold temperatures, having dental work performed and flossing.

(b) Whether it is more likely than not (i.e. probability 
of greater than 50 percent) that the cervical erosion on the Veteran's posterior teeth is the sole reason for his sensitivity to cold foods and cold weather.

If the answer to the above is "no," then is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's residual of his in-service jaw fracture is the reason for his sensitivity to cold foods and cold weather.

(c)  An etiology opinion regarding the Veteran's diagnosis
of a dental disorder NOS, which is characterized by symptoms of jaw aches and pain, especially when eating, being exposed to cold temperatures, having dental work performed and flossing, including whether it is at least as likely as not (i.e. probability of 50 percent or greater) that a dental disorder NOS is residual of his in-service jaw fracture.



(d)  Explanation regarding the significance, if any, of the 
July 2008 finding that "[a] remote possibility exists that the proximity of the fracture plate and screws is closer than one realizes."

The examiner should assume that the credibility of the Veteran's statements regarding continuous symptoms of jaw aches and pains, especially when chewing foods, consuming cold liquid, during cold weather, receiving dental treatment and flossing his teeth, since November 1985.

The VA examiner is requested to provide a thorough rationale for all addendum opinions provided.  

3.  After completion of the above, if the same examiner who conducted the July 2008 VA dental examination is not available, schedule the Veteran for a new VA dental examination to determine the current nature and likely etiology of any diagnosed dental conditions.  The claims file, to include a copy of this Remand, must be made available to the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

Based on the examination and review of the record, the examiner is requested to provide the following information:

It is at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed dental condition is etiologically related to the Veteran's active military service, specifically his October 1985 jaw fracture and subsequent surgeries to repair his jaw?

The examiner should assume that the credibility of the Veteran's statements regarding continuous symptoms of jaw aches and pains, especially when chewing foods, consuming cold liquid, during cold weather, receiving dental treatment and flossing his teeth, since November 1985.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  

4.  Readjudicate the claim on appeal with consideration of all evidence of record.  If the benefit sought is not fully granted, provide the Veteran and his representative a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

